DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bolt-gripping part;” “bolt-gripping part driving mechanism;” “first mechanism part;” and “second mechanism part” in claim 1;  “ball-screw mechanism” in claim 4; “planetary-gear mechanism” in claim 5; “restricting member” in claim 8; “guide member;” and “guided member” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wille (US5,473,805) in view of Yoshizaki et al. (US 2015/0023622 A1) and Godfrey (US 2017/0361370 A1).

Claim 1:
Wille discloses a power fastening tool for setting a blind rivet (abstract), comprising;
a bolt-gripping part (3) configured to grip an end region of a shaft part (mandrel) of the blind rivet (not a bolt shaft as claimed) (fig. 2, col. 5, lines 33-37 and col. 6, lines 17-20);
an anvil (23) configured to be engaged with the blind rivet (not a collar as claimed) (fig. 2, col. 6, lines 17-20; col. 7, lines 15-16; and col. 12, lines 53-55);
a bolt-gripping-part driving mechanism (15, 16) configured to drive the bolt-gripping part to move in a specified longitudinal axis direction relative to the anvil   and further comprising
a first mechanism part (15) supported by a housing (2) that at least partially or wholly houses the bolt-gripping-part driving mechanism in a state in which a movement of the first mechanism part (15) in the longitudinal-axis direction relative to the housing (2) is restricted, and configured to be rotationally driven by a motor (5) configured to drive the bolt gripping-part driving mechanism (figs. 1 and 2, col. 5, lines 28-33 and col. 7, lines 29-31);
a second mechanism part (16) connected to the bolt-gripping part (3) in a state in which a movement of the second mechanism part (16) in the longitudinal-(figs. 1 and 2, col. 5, 60-67); wherein,
the second mechanism part (16) is configured to be driven in the longitudinal-axis direction by the first mechanism part (15) being rotationally driven, so that the bolt-gripping part (3) is moved in the longitudinal-axis direction relative to the anvil (23) (figs. 1 and 2, col. 6, lines 9-16), and
Wille fails to disclose thrust rolling bearings disposed on the first direction side and second direction side of the first mechanism part.  Instead, Wille discloses thrust bearings (25, 28) disposed on the first direction side and the second direction side of the first mechanism part (15), respectively, each of the thrust bearings being configured to receive an axial force in the longitudinal axis direction transmitted from the bolt-gripping part (3) to the first mechanism part (15) via the second mechanism part (16) while allowing the first mechanism part (15) to rotate (figs. 1 and 2, col. 6, lines 8-16 and col. 7, lines 11-13 and lines 29-31). 
Yoshizaki discloses a grease composition for a rolling device (abstract) further comprising a thrust bearing (page 3, para [0039] and [0042]).  Yoshizaki further discloses the thrust bearing can be a thrust ball bearing; angular contact thrust ball bearing or thrust roller bearing such as a cylindrical roller thrust bearing; a tapered roller thrust bearing, a long cylindrical roller thrust bearing, a needle roller thrust bearing and a spherical thrust roller bearing (page 3, para [0042]).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the generic thrust bearing of Wille for the needle roller thrust bearing of Yoshizaki since it was known that generic thrust bearings and needle roller thrust (Yoshizaki, page 3, para [0039]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.
Wille in view of Yoshizaki fails to disclose a bolt-gripping part configured to grip an end region of the shaft part of a lockbolt and an anvil configure to be engaged with a collar of the lockbolt.  Instead, Wille in view of Yoshizaki teaches a bolt-gripping part configured to grip a mandrel of a blind rivet (Wille, col. 5, lines 32-42) and an anvil configured to be engaged with the blind rivet (Wille, col. 7, lines 15-16; and col. 12, lines 53-55).  
Godfrey discloses a nose assembly configured to swage a collar to a lockbolt type fastener (abstract), further comprising;
a bolt gripping part (49) configured to grip an end region of the shaft part (70) of a lockbolt (73) (fig. 6, page 3, para [0041]), and an anvil (48) configured to be engaged with the collar (75) of a lockbolt (figs. 5-8, page 2, para [0028] and page 3, para [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the bolt gripping part and anvil configured to engage rivets of Wille for the bolt gripping part and anvil of Godfrey in order to assist in swaging a collar to a lockbolt type fastener (Godfrey, page 1, para [0001]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because Wille discloses the gripper components are threadably connected to the front end portion of the bolt-gripping-part driving (Wille, col. 6, lines 17-26) and Godfrey discloses a bolt-gripping part and anvil having a threaded connection end attachment point for connection to an installation tool (Godfrey, page 2 para [0022] and [0028]).
Wille in view of Yoshizaki and Godfrey renders obvious a fastening tool that is configured such that when the bolt-gripping part (Godfrey, 49) grips the end region of the shaft part (Godfrey, 70) and moves relative to the anvil (Godfrey, 48) in a specified first direction of the longitudinal-axis direction via the bolt-gripping-part driving mechanism (Wille, 15, 16), the anvil (Godfrey, 48) presses the collar (Godfrey, 75) fitted onto the shaft part (Godfrey 70) in a second direction opposite to the first direction of the longitudinal-axis direction and inward in a radial direction of the collar (Godfrey, 75), so that a hollow part of the collar (Godfrey, 75) is crimped to the groove (grooves on lockbolt) while the workpiece is clamped between the collar and the head part, whereby swaging of the fastener is completed while the end region remains integrated with the shaft part (Godfrey, 70) (Godfrey, figs. 5-10, page 3, para [0042]-[0044]).  and, 
the fastening tool is further configured such that, when the bolt-gripping part (Godfrey, 49) grips the end region of the shaft part (Godfrey, 70) and moves relative to the anvil (Godfrey, 48) in the second direction via the bolt-gripping-part driving mechanism (Wille, 15, 16), the collar (Godfrey, 75) swaged to the bolt (Godfrey, 73) is released from the anvil (Godfrey, 48) and the end region of the shaft part (Godfrey, 70) is allowed to be released from the bolt-gripping part (Godfrey, 49) (Godfrey, fig. 10, page 3, para [0044]).
 
Claim 2:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1, wherein the thrust rolling bearing on the first direction side is formed by a needle bearing (Yoshizaki, page 3, para [0039]).

Claim 3:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1 wherein the thrust rolling bearing on the first direction side abuts on a rear end portion of the first mechanism part (Wille, 15) (Wille, figs. 1 and 2, col. 7, lines 11-13 and lines 29-31).

Claim 4:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1, wherein the bolt-gripping-part driving mechanism comprises a ball-screw mechanism, the ball-screw mechanism including a ball nut (Wille, 15) serving as the first mechanism part (Wille, 15) and a ball-screw shaft (Wille, 16) serving as the second mechanism part (Wille, 16), a gear (Wille, 14) is formed on the ball nut (Wille, 15) and configured to rotationally drive the ball nut via the motor (Wille, 5), and an outer periphery of the gear (Wille, 14) is configured to lie within an outer shell of the housing (Wille, 2) in an upper portion of the housing (Wille, 2) (figs. 1 and 2, col. 5, lines 28-33 and lines 60-67; col. 6, lines 2-7; and col. 7, lines 29-31).

Claim 5:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1, wherein a planetary-gear mechanism (Wille, 10) for speed reduction is disposed on a power transmission path from the motor to the first mechanism part (Wille, 15) (Wille, figs. 1 and 2, col. 6, lines 2-3).

Claim 8:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1, further comprising a restricting member (Wille, 17, 18) configured to restrict the rotation of the second mechanism part (Wille, 16) around the longitudinal axis, wherein the restricting member (Wille, 17, 18) also serves to guide the movement of the second mechanism part in the longitudinal-axis direction (Wille, figs. 3 and 4, col. 6, lines 8-16).

Claim 9:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 8, wherein the restricting member (Wille, 17, 18) includes a guide member (Wille, 18) connected to the housing (Wille, 2) and extending in the longitudinal-axis direction; and a guided member (Wille, 17) connected to the second mechanism part (Wille, 16, 29) and configured to be guided in the longitudinal-axis direction in abutment with the guide member (Wille, 18) (Wille, figs 2, 3, 4, col. 6, lines 8-16 and col. 7, lines 41-49).

Claim 10:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 9, wherein the guide member (Wille, 18) comprise an elongate hole (Wille, 18) extending in the longitudinal-axis direction; and the guided member (Wille, 17) comprises a roller (Wille, 17) fitted in the elongate hole (Wille, 18) in abutment with the elongate hole (Wille, 18) (Wille, figs. 3 and 4, col. 6, lines 8-16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Yoshizaki and Godfrey as applied to claim 1 above, and further in view of Delgado Marquez et al. (US 2016/0356275 A1).

Claim 6:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1; and Wille in view of Yoshizaki and Godfrey fails to disclose at least one of the thrust rolling bearings on the first and second direction sides is configured to have a larger diameter than an outer diameter of the first mechanism part.  Delgado Marquez discloses a bearing system (abstract) further comprising a housing (136), a shaft (116), first and second thrust collars (138, 140), first and second thrust bearing units (142, 144), and a first mechanism part (146) (figs. 2 and 3, page 2, para [0019]); wherein at least one of the thrust bearing units (142) is configured to have a larger diameter than an outer diameter of the first mechanism part (146) (figs. 2 and 3, page 3, para [0023]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the fastening tool of Wille in view of Yoshizaki and Godfrey by configuring at least one of the thrust rolling bearings (Delgado Marquez, page 1, pare [0003]) and support a greater axial thrust load (Delgado Marquez, page 3, para [0030]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both Wille and Delgado Marquez are drawn to thrust bearings for managing axial load bearing capacity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Yoshizaki and Godfrey as applied to claim 1 above, and further in view of Schepergerdes (US 4,914,933).

Claim 7:
Wille in view of Yoshizaki and Godfrey renders obvious the fastening tool as defined in claim 1; and Wille in view of Yoshizaki and Godfrey fails to disclose thrust washers are disposed between the housing and the thrust rolling bearing on the first direction side, and between the housing and the thrust rolling bearing on the second direction side, respectively.  Schepergerdes discloses a swaging tool for installing an insert (abstract), further comprising a thrust bearing disposed between two thrust washers (col. 4, lines 31-33). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to disposed thrust washers between the housing and the thrust rolling bearing on the first direction side, and (col. 4, 33-37). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gregory (US 9,782,821 B1) discloses an electrically-hydraulically powered riveter and lockbolt hand power tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Lee A Holly/Primary Examiner, Art Unit 3726